Basic Energy Services, Inc.




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 5, 2015

                                    No. 04-15-00466-CV

         Felix LUERA, Jr. and Bianca Luera, Individually and as Next Friend of C.I.,
                                       Appellants

                                              v.

            BASIC ENERGY SERVICES, INC. and Basic Energy Services, L.P.,
                                Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 13-06-52391-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       Appellees’ motion to defer briefing pending disposition of their motion to dismiss for
lack of jurisdiction is GRANTED. All appellate deadlines are suspended pending further order
from this Court.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court